Opinión concurrente emitida por el
Juez Asociado Señor Re-bollo López.
Respecto a la facultad de un agente del orden público para arrestar, sin orden judicial previa, a un ciudadano a *337base de una confidencia, en Pueblo v. Díaz Díaz, 106 D.P.R. 348, 354 (1977), establecimos la norma general de que “una confidencia es suficiente para validar la existencia de causa probable si se establece la concurrencia de una o más de las siguientes circunstancias: 1) que el confidente previamente ha suministrado información correcta; 2) que la confidencia conduce hacia el criminal en términos de lugar y tiempo; 3) que la confidencia ha sido corroborada por observaciones del agente, o por información proveniente de otras fuentes[,] y 4) que la corroboración se relaciona con actos delictivos co-metidos, o en proceso de cometerse”. (Énfasis suplido.X1)
En garantía de los derechos protegidos por el Art. II, Sec. 10 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 299 —la cual establece, en lo perti-nente, que sólo “se expedirán mandamientos autorizando re-gistros, allanamientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirmación” (énfasis suplido)— modificaríamos la referida norma. Utilizando básicamente los mismos crite-rios, estableceríamos una norma aplicable a la situación de hechos en que el confidente es uno “confiable” —desde el punto de vista que dicho confidente es uno conocido por la Policía, por cuanto ha brindado previamente información que ha resultado correcta (creíble), o cuando la información brin-dada por ese confidente pueda constituir una declaración contra el interés penal de éste (confiable)— y una segunda norma para los casos en que el confidente no lo es.
rH
La prueba presentada por el Ministerio Público durante la vista de supresión celebrada ante el tribunal de instan-*338cia(2) fue a los efectos de que el día 27 de diciembre de 1985 un agente del Cuerpo de Investigaciones Criminales de la Policía de Puerto Rico de nombre Miguel Oliveras alegada-mente recibió una llamada telefónica —proveniente de una persona que no se identificó y cuyo sexo no recordaba— donde se le informó que dos individuos, conocidos por Gilberto y “Mickey”, portaban un revólver hurtado a una mujer policía en un vehículo de motor, cuya descripción le brinda-ron, y que los mismos frecuentaban una estación de gasolina Mobil en la entrada de la Urb. Round Hill, Río Piedras, Puerto Rico. Dicho agente no plasmó dicha información en ningún libro o documento oficial de la Policía de Puerto Rico; verbalmente se la informó a su compañero, el agente Carlos Carrión, no realizando ninguno de los dos agentes gestión alguna en dicho día respecto a la confidencia recibida. No se corroboró en ninguna forma dicha información.(3) En horas de la tarde del día 28 de diciembre de 1985 los agentes Oli-veras y Carrión —vistiendo de civil y utilizando un carro ofi-cial no rotulado— pudieron observar el vehículo descrito en la confidencia en el área de estacionamiento del Centro Co-mercial Plaza Trujillo, cerca de un Burger King. Se percata-ron de que en dicho automóvil transitaban dos personas: “Mickey”, quien iba guiando, y “Gillito”, a quien el agente Oliveras conocía.
Admitió el agente Oliveras que en ese momento dichas personas no estaban cometiendo delito público alguno. Ello no obstante, dichos agentes procedieron a detener el auto-*339móvil, identificándose como policías. Las dos personas obe-decieron todas sus instrucciones, no oponiendo resistencia de clase alguna. El agente Oliveras solicitó la licencia de conductor y la del auto, comprobando que todo estaba en orden. Mientras ello sucedía, el agente Carrión se acercó al vehículo por el lado del pasajero, pudiendo observar en la consola en donde está empotrada la palanca de los cambios un cono de papel blanco cerrado por la parte de arriba con “tape” transparente. El agente Carrión, “por su experiencia”, al verlo pensó que podría contener droga. Introdujo la mitad de su cuerpo dentro del carro para ocupar el cono. Luego de abrirlo, pudo observar que en el cono había picadura de su-puesta marihuana. Carrión le ordenó a los dos jóvenes que se bajaran del auto, “poniéndolos bajo arresto”, no encon-trando evidencia delictiva alguna al registrarlos. Estando los individuos bajo arresto y fuera del carro, el agente Oliveras registró el automóvil, encontrando debajo del asiento del pa-sajero un revólver niquelado, de cañón corto, con cachas de madera, cargado con seis balas, el cual luego comprobó que efectivamente había sido hurtado a una mujer policía.
I — 1 1 — 1
Habiendo sido declarada sin lugar una moción de supre-sión de evidencia que el peticionario Miguel A. García Colón, c/p “Mickey”, radicara ante el Tribunal Superior de Puerto Rico, Sala de Carolina —ello en relación con unos pliegos acusatorios en que se le imputó una infracción al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2404, a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 416 y 418, y una infracción al Art. 168 del Código Penal de Puerto Rico, 38 L.P.R.A. sec. 4274 — (4) el referido peticionario acudió ante este Tribunal *340mediante la radicación del correspondiente recurso de cer-tiorari. En el mismo le imputó al tribunal de instancia el haber errado
... al resolver que en este caso había motivos fundados para detener, registrar y arrestar al Peticionario, así como para registrar el automóvil conducido por éste, todo ello sin orden judicial para esos fines. Petición de certiorari, pág. 6.
Mediante resolución de fecha 2 de octubre de 1986 este Tribunal expidió el auto de certiorari solicitado. En el día de hoy el Tribunal, mediante sentencia, revoca la referida reso-lución. Entendemos necesario exponer, por separado, nues-tra posición, producto la misma de una profunda preocu-pación sobre la corrección de la norma establecida en Pueblo v. Díaz Díaz, ante.
I — I I — 1 I — I
Si bien es correcto que la Policía de Puerto Rico, en pro-tección de la ciudadanía en general y en el descargo respon-sable de su función, viene en “la obligación de investigar toda llamada telefónica recibida o información brindada por dicha ciudadanía referente a posible actividad delictiva”, (énfasis suprimido) Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 144 (1985), no es menos cierto que, como expresáramos hace más de treinta años en Pueblo v. Fournier, 77 D.P.R. 222, 262 (1954), “el concepto de ‘detención para investigación’ de un acusado potencial es desconocido en nuestro derecho”.
Y es que existe una abismal diferencia entre el derecho que tienen los agentes del orden público a investigar toda querella sobre posible actividad delictiva y el derecho a in-tervenir con y privar de su libertad a un ciudadano. En nues-tra jurisdicción, un agente del orden público puede arrestar a una persona —en ausencia, naturalmente, de una orden de arresto expedida por tribunal competente— únicamente cuando dicho agente tiene “motivos fundados” para así ha-*341cerlo al amparo de las disposiciones de la Regla 11 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
Hemos resuelto que la “frase ‘motivos fundados’ es sinó-nima de ‘causa probable’ ” de la que habla el citado Art. II, Sec. 10 de nuestra Carta de Derechos, ante. Pueblo v. Díaz Díaz, ante, pág. 353. No podemos perder de vista que la “causa probable” se determina a base de criterios de proba-bilidad y razonabilidad, y que es doctrina firmemente esta-blecida en nuestra jurisdicción que esa determinación tiene que basarse en hechos y no en meras sospechas. Pueblo v. Rey Marrero, 109 D.P.R. 739 (1980); Pueblo v. Lastra Sáez, 93 D.P.R. 876 (1967); Pueblo v. Fournier, ante. Hemos esta-blecido, por otro lado, que un agente del orden público tiene motivos fundados para arrestar a un ciudadano al entrar en posesión de aquella información o conocimiento que lleva a una persona ordinaria y prudente a creer que la persona a ser arrestada ha cometido un delito público. Pueblo v. Alcalá Fernández, 109 D.P.R. 326 (1980); Pueblo v. Lafontaine Álvarez, 98 D.P.R. 75 (1969); Cepero Rivera v. Tribunal Superior, 93 D.P.R. 245 (1966); Pueblo v. Cabrera Cepeda, 92 D.P.R. 70 (1965). Véase, en adición, McCray v. Illinois, 386 U.S. 300 (1967).
Las disposiciones del Art. II, Sec. 10 de nuestra Carta de Derechos, ante, y la doctrina sobre la materia vigente en nuestra jurisdicción hacen necesario que modifiquemos la norma enunciada en Pueblo v. Díaz Díaz, ante, por cuanto la misma, a nuestro juicio, resulta ser inconstitucional, ya que permite la intervención y arresto de una persona por parte de agentes de la Policía de Puerto Rico sin que exista la “causa probable o motivos fundados” para así hacerlo que requieren tanto la antes mencionada disposición constitucio-nal como la jurisprudencia de este Tribunal sobre la materia.
Como podemos notar, a los fines de la aplicación de la norma implantada en Pueblo v. Díaz Díaz, ante, no importa la clase de confidencia que se reciba por la Policía; en otras *342palabras, da lo mismo que la confidencia haya sido brindada por una persona que anteriormente haya suministrado infor-mación correcta; o que sea una confidencia que conlleve una declaración contra el interés penal del confidente; o que se trate de una confidencia anónima. La razón para ello es ob-via: dicha norma no exige, o define, una confidencia en particular; establece que la confidencia, cualquiera que ésta sea, será suficiente para validar la existencia de causa probable para el arresto si, en adición, se da “uno o más” de cuales-quiera de los cuatro criterios señalados. Ello, a nuestro jui-cio, es erróneo por cuanto ninguno de los referidos criterios es suficiente, por sí solo, para establecer la información o conocimiento necesario que llevaría a un agente del orden público “ordinario y prudente” a creer que el ciudadano a ser arrestado ha cometido un delito público, esto es, a tener “motivos fundados” para arrestarlo. Véanse: Pueblo v. Alcalá Fernández, ante; Pueblo v. Lafontaine Álvarez, ante; Cepero Rivera v. Tribunal Superior, ante; Pueblo v. Cabrera Cepeda, ante.
Dicho de otra manera, bajo la norma establecida en Pueblo v. Díaz Díaz, ante, todo lo que se requiere para que un tribunal legitimice el arresto efectuado a base de una confi-dencia es que éste haga dos sencillas determinaciones. En primer lugar, determine que efectivamente la Policía recibió una confidencia sobre alegada actividad delictiva en relación con la persona arrestada y, en segundo lugar, e independien-temente de la clase de confidencia recibida, meramente determine si se dio uno de los cuatro criterios señalados en la misma, esto es: (1) si dicho confidente anteriormente había suministrado información correcta o (2) si la confidencia re-cibida condujo hacia el criminal en términos de lugar y tiempo, etc.
La norma a ser aplicada como guía por nuestros tribu-nales en casos de confidencias necesariamente tiene que cumplir con lo preceptuado y exigido por el Art. II, Sec. 10 *343de nuestra Carta de Derechos, ante, y por la Regla 11 de Procedimiento Criminal, ante. Ello lo lograríamos sustitu-yendo la norma enunciada en Pueblo v. Díaz Díaz, ante, por una que establezca una distinción entre la situación de la confidencia brindada por un confidente “confiable” y la del caso en que éste no lo es. Esto, a su vez, requiere que el grado de corroboración exigido sea distinto dependiendo precisamente de la clase de confidencia de que se trate.
Debe mantenerse presente que la confidencia dada por un confidente anónimo es una que se presume no confiable. (5) Somos del criterio que no debemos permitir que se interfiera con la libertad de un ciudadano, o con la santidad de su ho-gar, meramente a base de una información que fue brindada por una persona que no se identifica ante las autoridades y cuya acción puede ser el producto de una venganza, una broma o de un acto de discriminación de cualquier clase; en fin, a base de una declaración que no presta garantía alguna de veracidad.
El gran número de casos que han llegado ante nuestra consideración en los últimos años sobre intervenciones con ciudadanos por parte de agentes del orden público a base de alegadas confidencias anónimas sobre actividad delictiva re-cibida por dichos agentes nos preocupa grandemente y nos hace pensar sobre la posibilidad de que estemos ante un nuevo tipo de casos sobre testimonio estereotipado el cual, como sabemos, debe ser examinado con especial rigor por los tribunales. Cf. Pueblo v. Ayala Ruiz, 93 D.P.R. 704 (1966); Pueblo v. Soto Zaragoza, 94 D.P.R. 350 (1967); Pueblo v. González del Valle, 102 D.P.R. 374 (1974); Pueblo v. Almodovar, 109 D.P.R. 117 (1979).
*344Dicha situación exige, en protección de los derechos que les concede y garantiza a los ciudadanos de este país el ci-tado Art. II, Sec. 10 de nuestra Carta de Derechos, ante, y la Regla 11 de Procedimiento Criminal, ante, que una confiden-cia anónima sea corroborada al máximo posible por la Poli-cía de Puerto Rico con anterioridad a que se proceda contra el ciudadano involucrado en dicha confidencia anónima y no como contempla el caso de Pueblo v. Díaz Díaz, ante, el cual sólo requiere la ocurrencia de uno de los criterios enume-rados. Ello, a nuestro juicio, se lograría exigiendo que cuando se trate de esta clase de confidencia, la misma sea corroborada mediante el cumplimiento de los criterios se-gundo, tercero y cuarto señalados en Pueblo v. Díaz Díaz, ante; esto es, que la confidencia conduzca a la Policía hacia el criminal en términos de lugar y tiempo, que la misma sea corroborada por observaciones del agente o por información proveniente de otras fuentes, y que la corroboración reali-zada se relacione con actos delictivos o en proceso de come-terse. En cuanto a éste último, debe quedar claro, natural-mente, que no se exige que los hechos que el agente observa, en corroboración de la confidencia recibida, sean delictivos propiamente. De ello así suceder, entra automáticamente en operación lo dispuesto por la Regla 11 de Procedimiento Criminal, ante, haciéndose innecesaria la aplicación de la norma vigente de Pueblo v. Díaz Díaz, ante, y la “norma” aquí pro-puesta.
Respecto a la situación en que la confidencia proviene de una fuente “confiable”, la situación obviamente es distinta. En esta clase de situaciones, el informante ha sido debida-mente “identificado” por la Policía: (1) como uno que en el pasado ha brindado información sobre actividad delictiva que ha resultado correcta o (2) se trata de. una confidencia que brinda una información que constituye una declaración contra interés penal del que la hace. Existe en esta clase de situaciones, cuando menos, una garantía o, si se quiere, *345una mayor probabilidad de que la información que se ofrece sea verdadera.(6) No hay razón, por lo tanto, para re-querir que esa clase de confidencia sea corroborada de la misma manera que cuando se trata de una confidencia anónima. En esta clase de situaciones se hace innecesario, a nuestro juicio, que se cumpla con el cuarto criterio del caso de Pueblo v. Díaz Díaz, ante. Basta con que la confidencia sea corroborada mediante el cumplimiento de los criterios segundo y tercero —esto es, que la confidencia conduzca ha-cia el criminal en términos de lugar y tiempo, y que la misma sea corroborada por observaciones del agente o por informa-ción proveniente de otras fuentes— para que exista la reque-rida “causa probable”, o los “motivos fundados”, que se exige en nuestra jurisdicción para que la Policía pueda inter-venir con el ciudadano señalado en la confidencia como invo-lucrado en actividad delictiva.
1 — I
En el presente caso, como hemos visto, se trata de una confidencia anónima. De hecho, el agente Oliveras no pudo, durante la vista de supresión celebrada, ni tan siquiera pre-cisar si el informante había sido una persona del sexo mascu-lino o femenino. Procedemos a examinar la situación de acuerdo con la norma aquí propuesta.
De las declaraciones brindadas por los dos agentes del orden público no es factible determinar con certeza si la con-fidencia condujo “hacia el criminal en términos de lugar y *346tiempo”.(7) Aun cuando ello así fuera, nos enfrentamos a la situación de que si bien es cierto que los agentes pudieron corroborar que se trataba del mismo automóvil descrito en la confidencia y que en el mismo viajaban dos personas cuyos apodos eran parecidos a los nombres informados en la misma, no es menos cierto que la corroboración realizada por ellos no fue en relación con “actos delictivos, o en pro-ceso de cometerse” (petición de certiorari, pág. 3), ya que lo que los agentes observaron fue meramente a dos ciudadanos transitando tranquilamente en un vehículo de motor por una de las vías públicas de nuestro país, a lo que ellos tenían perfecto derecho.
En ausencia de ello, y al no estar cometiendo dichas per-sonas delito de clase alguna en su presencia, los agentes Oli-veras y Carrión no tenían facultad, bajo la Regla 11 de Procedimiento Criminal, ante, para detener ese vehículo e intervenir con las personas que se encontraban en el mismo. (8) No tenían dichos agentes causa probable para así actuar. Únicamente existía una sospecha sobre supuesta ac-tividad delictiva. Ello, como sabemos, no basta en nuestra jurisdicción. Art. II, Sec. 10 de nuestra Carta de Derechos, ante; Pueblo v. Rey Marrero, ante; Pueblo v. Lastra Sáez, ante; Pueblo v. Fournier, ante. Cualquier evidencia ocupada *347en el presente caso como consecuencia de la intervención ile-gal acaecida, resulta inadmisible en evidencia.
Resulta, cuando menos, preocupante la posición asumida por tres de los integrantes de este Tribunal a los efectos de que “‘la ocupación del cono conteniendo picadura de marihuana no constituyó un registro sino la incautación de material prima facie delictivo”’. (Énfasis suplido.) Opinión disidente, pág. 368.
En el caso de autos es evidente que no procede la aplica-ción de la doctrina sobre evidencia ilegal a plena vista. Como es hartamente conocido, los requisitos para la aplicación de dicha doctrina —según lo establecimos en Pueblo v. Dolce, 105 D.P.R. 422, 436 (1976)— lo son:
1) El artículo debe haberse descubierto por estar a plena vista y no en el curso o por razón de un registro[;]
2) El agente que observe la prueba debe haber tenido dere-cho previo a estar en la posición desde la cual podía verse tal prueba\j]
3) Debe descubrirse el objeto inadvertidamente^ y]
4) La naturaleza delictiva del objeto debe surgir de la simple observación. (Énfasis suplido.)
Resulta obvio que en el presente caso no se cumple con, por lo menos, dos de los antes transcritos requisitos. En primer lugar, el agente de la Policía que ocupó el “cono” no tenía derecho a estar en la posición desde la cual pudo observar dicho objeto por razón de que no tenía derecho a intervenir y detener el vehículo en que viajaba el peticionario.
Aun asumiendo —a los fines de la argumentación— que sí tenía ese derecho, resulta evidente que la “naturaleza delic-tiva del objeto” no surgía de la simple observación. Recor-daremos que el cono estaba doblado y tapado con un tape. No se veía la picadura en su interior. Es por ello que causa sor-presa que en la opinión disidente se citen, en apoyo de esa errónea posición, expresiones del suscribiente en Pueblo v. Conde Pratts, 115 D.P.R. 307 (1984), por cuanto en dicho *348caso lo observado por los agentes del orden público fue un arma de fuego, lo cual nos parece es muy distinto a un cono de papel.
Por último —y en cuanto a la cita de jurisprudencia del Tribunal Supremo de Estados Unidos que se hace en la opi-nión disidente emitida— debe recordarse que en la jurisdic-ción federal la llamada “regla de exclusión” no goza por sí misma de rango constitucional, sino que es meramente una medida profiláctica de los derechos bajo la Cuarta Enmienda de la Constitución federal, L.P.R.A., Tomo 1. Por ende, en esa jurisdicción la misma está sujeta a modificación o abolición. Illinois v. Gates, 462 U.S. 213, 223 (1983). En Puerto Rico, por el contrario, nuestra Constitución expresamente dispone, en lo pertinente, que la evidencia obtenida en viola-ción del citado Art. II, Sec. 10 de nuestra Carta de Derechos, ante, pág. 299, “será inadmisible en los tribunales”. (Énfasis suplido.) Como es sabido, la Enmienda Cuarta de la Consti-tución federal, ante, “describe el ámbito mínimo de la garan-tía que reconoce. Los estados no pueden achicar esas fronteras, pero pueden expandirlas”. Pueblo v. Dolce, ante, pág. 427. En otras palabras, habiendo el Tribunal Supremo de Estados Unidos reconocido expresamente la facultad de los estados federados para expandir la garantía contra regis-tros y allanamientos ilegales más allá de los límites de la citada Cuarta Enmienda de la Constitución federal, ante, Cooper v. California, 386 U.S. 58, 62 (1967), este Tribunal, al interpretar la Constitución del Estado Libre Asociado de Puerto Rico, puede ampliar el ámbito de los derechos hu-manos de los residentes de nuestro país. Pueblo v. Dolce, ante, pág. 428.
Por los fundamentos antes expresados, es que concurro con la sentencia revocatoria de la resolución emitida por el Tribunal Superior de Puerto Rico, Sala de Carolina, de fecha *3499 de mayo de 1986, la cual sentencia decreta la supresión de la evidencia ocupada al aquí peticionario el día 28 de diciem-bre de 1985.
—O—

(1) Dicha norma fue reiterada en Pueblo v. Acevedo Escobar, 112 D.P.R. 770 (1982).


(2) En el descargo de su obligación, en ausencia de orden judicial previa, de demostrar la legalidad y razonabilidad de la actuación de los agentes del orden público. Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986).


(3) Dicho agente no hizo esfuerzo alguno por corroborar si efectivamente un miembro de la fuerza policiaca había sido objeto del hurto de un revólver oficial; no corroboró a quién pertenecía el vehículo de motor, cuya tablilla le habían infor-mado; tampoco se dirigió ese día al área especificada en la confidencia suminis-trada.


(4) Recibo de bienes apropiados ilegalmente.


(5) M.H. Rebell, The Undisclosed Informant and the Fourth Ammendment: A Search for Meaningful Standards, 81 Yale L.J. 703 (1972); W.R. LaFave y J.M. Israel, Criminal Procedure, Minnesota, Ed. West Publishing Co., 1984, Sec. 2.9.


(6) A esos efectos, los tribunales de instancia deberán constatar que la confi-dencia que haya servido de base a la intervención de los agentes del orden público con un ciudadano en particular, o a la expedición de una orden de allanamiento, efectivamente sea una “confiable”, ya sea porque el confidente previamente haya suministrado información correcta a la Policía, ya porque la información brin-dada pueda constituir una declaración contra interés penal del informante. En adición, deberán asegurarse que de dicha confidencia surjan suficientes detalles sobre la actividad delictiva delatada y la forma y manera en que el confidente obtuvo la información que brinda.


(7) Conforme la declaración del agente Oliveras, la confidencia fue a los efec-tos de que dos individuos —conocidos por Gilberto y “Mickey”— frecuentaban, en el automóvil descrito, una estación de gasolina Mobil a la entrada de la Urb. Round Hill, Río Piedras, Puerto Rico. Los agentes vieron él referido vehículo de motor en el estacionamiento de un restaurante Burger King localizado en el Cen-tro Comercial Plaza Trujillo. De sus declaraciones no surge si se trata del mismo lugar.


(8) Debe mantenerse presente que, a diferencia del presente caso, los agentes en el caso de Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 144 (1985) — luego de recibir la confidencia y poder observar que los individuos a la cual se refería la misma comenzaron a correr al notar la presencia de la patrulla de la Policía- — • se limitaron a seguir a dichos individuos y no intervinieron con éstos hasta tanto tuvieron “motivos fundados” para hacerlo, esto es, al observar que uno de ellos arrojó al pavimento un arma de fuego.